UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RAMIRO CANALES,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:16-CV-140
                                                 §
VIVIAN L. DAVIS, et al.,                         §
                                                 §
                Defendants.                      §

    MEMORANDUM ORDER OVERRULING OBJECTIONS AND PARTIALLY
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Ramiro Canales, an inmate confined at the Mark Stiles Unit, with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against several defendants.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s claims against defendant Sergeant FNU Moore be

dismissed pursuant to Federal Rule of Civil Procedure 41(a)(2) without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Plaintiff

filed correspondence with the court on September 9, 2019. The court liberally construes the

response as objections to the Report and Recommendation. This requires a de novo review of the

objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         On June 10, 2019, the Magistrate Judge ordered plaintiff to notify the court as to whether

he wished to voluntarily dismiss his claims against defendant Moore or wished to proceed with
his claims against this defendant. If plaintiff wished to proceed with his claims, the Order gave

plaintiff twenty days to provide a current address and full name for defendant Moore. Plaintiff

received a copy of the Report and Recommendation on August 21, 2019 (docket entry no. 84). On

September 9, 2019, plaintiff filed a proposed summons but the summons did not contain an

address to serve defendant Moore nor did it provide defendant Moore’s first name to assist in

identification.

       After careful consideration, the court finds plaintiff’s objections are without merit.

Plaintiff has had ample time to provide a full name for defendant Moore and an address for service

of process. Plaintiff has failed to do so and plaintiff’s claims against defendant Moore should be

dismissed for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

                                            ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

PARTIALLY ADOPTED to the extent it recommends dismissal. The dismissal is without

prejudice.


             SIGNED at Beaumont, Texas, this 23rd day of January, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                2
